UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1533


SEAN DARNELL FOWLKES,

                 Plaintiff – Appellant,

          v.

MICHAEL HANLON, Assistant United States Attorney,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cv-01270-CCB)


Submitted:   October 14, 2014                 Decided:   October 21, 2014


Before GREGORY    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sean Darnell Fowlkes, Appellant Pro Se. Molissa Heather Farber,
Victor Matthew Lawrence, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sean        Darnell    Fowlkes       appeals    the   district    court’s

order   finding        that   the    defendant       was   entitled   to    absolute

immunity   and    denying        relief    on   Fowlkes’    complaint.       We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for     the   reasons       stated    by   the   district        court.

Fowlkes v. Hanlon, No. 1:14-cv-01270-CCB (D. Md. May 12, 2014).

We   dispense    with     oral      argument    because    the   facts     and    legal

contentions      are    adequately        presented   in   the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2